





EXHIBIT 10.1
NEWPARK RESOURCES, INC.
LONG-TERM CASH INCENTIVE PLAN


ARTICLE 1
ESTABLISHMENT AND PURPOSE


1.1    Purpose. Newpark Resources, Inc., a Delaware corporation, hereby
establishes this Long-Term Cash Incentive Plan as a sub-plan to the Company's
2015 Equity Incentive Plan. The Cash Plan is intended to increase stockholder
value and the success of the Company by motivating key Employees to perform to
the best of their abilities and to achieve the objectives set forth by the
Compensation Committee.


1.2    Sub-Plan to the 2015 Equity Incentive Plan. In accordance with Article 3
of the 2015 Equity Incentive Plan, the Cash Plan shall be a sub-plan thereunder
and is therefore subject to all of the applicable terms of the 2015 Equity
Incentive Plan, which are incorporated herein by reference.


1.3    Effective Date. The Cash Plan was adopted by the Board on June 10, 2017,
to be effective on the Effective Date.


ARTICLE 2
DEFINITIONS


Capitalized terms not otherwise defined herein shall have the meanings set forth
in the 2015 Equity Incentive Plan. The following terms shall have the following
meanings (unless the context clearly requires a different meaning):


2.1    "2015 Equity Incentive Plan" means the Newpark Resources, Inc., 2015
Employee Equity Incentive Plan, as amended from time to time. The Cash Plan
shall be a sub-plan to the 2015 Equity Incentive Plan.


2.2    "Actual Award" means, with respect to a Performance-Based Cash Award, the
actual award (if any) payable to a Participant for the Performance Period. The
Actual Award is determined by the Payout Matrix for the Performance Period,
subject to any reduction required under Section 4.5 herein.


2.3    "Cash Award" means a cash award granted pursuant to the Cash Plan and an
applicable Cash Award Agreement, which may be a Time-Based Cash Award or a
Performance-Based Cash Award. Cash Awards shall not be subject to any of the
restrictions set forth in Section 4 of the 2015 Equity Incentive Plan.


2.4    "Cash Award Agreement" means either: (i) a written or electronic
agreement entered into by the Company and a Participant setting forth the terms
and provisions applicable to a Cash Award granted under the Cash Plan, including
any amendment or modification thereof, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Cash Award, including any amendment or modification thereof.


2.5    "Cash Plan" means this Long-Term Cash Incentive Plan, a sub-plan to the
2015 Equity Incentive Plan.







--------------------------------------------------------------------------------





2.6    "Determination Date" means as to any Performance Period, the later of (i)
the first day of the Performance Period, or (ii) the latest date possible which
will not jeopardize the qualification of the payment as "performance-based
compensation" under Section 162(m).


2.7    "Effective Date" means May 18, 2017.


2.8    "Participant" means an Employee who has been selected by the Compensation
Committee to participate in the Cash Plan and to whom one or more Cash Awards
have been granted pursuant to the Cash Plan.


2.9    "Payout Matrix" means as to any Performance Period, the formula or payout
matrix established by the Compensation Committee pursuant to Section 4.4 herein,
in order to determine the Actual Awards (if any) to be paid to Participants, and
as reflected in a Cash Award Agreement between the Participant and the Company.
The formula or matrix may differ from Participant to Participant.


2.10    "Performance-Based Cash Award" means a Cash Award that the Compensation
Committee intends and designates to be "performance-based compensation" for the
purposes of Section 162(m).


2.11    "Target Award" means the target award payable under the Cash Plan to a
Participant for the Performance Period as determined by the Compensation
Committee in accordance with Section 4.3 herein.


2.12    "Time-Based Cash Award" means a Cash Award that is not a
Performance-Based Cash Award.


ARTICLE 3
TIME-BASED CASH AWARDS


3.1    Time-Based Compensation. The Compensation Committee may grant Time-Based
Cash Awards to Participants subject to any terms, conditions and restrictions as
determined by the Compensation Committee and set forth in the applicable Cash
Award Agreement. Notwithstanding the foregoing, and except with respect to any
vesting provisions that are contained in a Cash Award Agreement that address
accelerated vesting upon a Change in Control or a Participant’s death or
Disability, no Time-Based Cash Award shall contain a vesting provision that
would allow such award to vest more quickly than one (1) year from the Date of
Grant (though the vesting period may lapse on a pro-rated, graded, or cliff
schedule as specified in the Cash Award Agreement).


3.2    Timing of Payment. Except as set forth in an applicable Cash Award
Agreement, payment of each Time-Based Cash Award shall be made in cash (or its
equivalent) in a single lump sum with thirty (30) days of the date on which such
Time-Based Cash Award vested or the risk of forfeiture lapsed.


ARTICLE 4
PERFORMANCE-BASED CASH AWARDS


4.1    Selection of Recipients of Performance-Based Cash Awards. On or prior to
the Determination Date, the Compensation Committee, after consultation with the
Company's Chief Executive Officer, shall select the Employees who shall receive
Performance-Based Cash Awards and the applicable Performance Period. The
Performance Period may not be less than one (1) year. In selecting Participants,
the Compensation Committee shall choose Employees who are likely to have a
significant impact on the performance of the Company.  An Employee who is a
Participant for a given Performance Period in no way is guaranteed or assured of
being granted a Performance-Based Cash Award for any subsequent Performance
Period.




-2-

--------------------------------------------------------------------------------





4.2    Determination of Performance Criteria. On or prior to the Determination
Date, the Compensation Committee, after consultation with the Company's Chief
Executive Officer, shall establish the Performance Criteria for each
Participant' Performance-Based Cash Award. Such Performance Criteria shall be
set forth in a Cash Award Agreement.


4.3    Determination of Target Awards. On or prior to the Determination Date,
the Compensation Committee, after consultation with the Company's Chief
Executive Officer, shall establish a Target Award for each Participant's
Performance-Based Cash Award. Each Participant's Target Award shall be
determined by the Compensation Committee in its sole discretion, and each Target
Award shall be set forth in a Cash Award Agreement.


4.4    Determination of Payout Matrix. On or prior to the Determination Date,
the Compensation Committee, after consultation with the Company's Chief
Executive Officer, shall establish a Payout Matrix for purposes of determining
the Actual Award (if any) payable to each Participant with respect to his or her
Performance-Based Cash Award. Each Payout Matrix shall (i) be in writing
pursuant to a Cash Award Agreement, (ii) be based on a comparison of actual
performance to the Performance Criteria, (iii) provide for the payment of a
Participant's Target Award if the Performance Criteria for the Performance
Period are achieved, and (iv) provide for an Actual Award greater than or less
than the Participant's Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Criteria.


4.5    Determination of Actual Awards. As soon as administratively practicable
after the end of each Performance Period, the Company's Chief Executive Officer
will provide to the Compensation Committee a written analysis demonstrating the
extent to which the Performance Criteria applicable to each Participant for the
Performance Period were achieved or exceeded, and to the extent such is correct,
the Compensation Committee shall certify (in writing) the same. The Actual Award
for each Participant shall be determined by applying the Payout Matrix to the
level of actual performance that has been certified by the Compensation
Committee.   With respect to each calendar year, and notwithstanding anything in
a Cash Award Agreement, the Cash Plan or the 2015 Equity Incentive Plan to the
contrary, the value of an Actual Award shall be automatically and immediately
reduced to the extent it, either by itself or in conjunction with any other
compensation granted under the 2015 Equity Incentive Plan that is intended to
qualify as "performance-based compensation" under Section 162(m) with respect to
the same calendar year, exceeds the Fair Market Value of 1,000,000 Shares as of
the date such Actual Award is settled and otherwise would (but for application
of this sentence) be paid to the Participant; however, values associated with
accelerated vesting due to a Participant’s death, Disability or Change in
Control shall not be included for purposes of the foregoing.


4.6    Timing of Payment. Payment of each Actual Award under the Cash Plan shall
be made in a single lump sum cash payment as promptly as practicable after the
Compensation Committee's certification of the Performance Criteria related to
the applicable Performance Period as set forth in Section 4.5
herein; provided, however, that payment of an Actual Award shall be made no
later than March 15 of the calendar year following the calendar year in which
such Actual Award vested or the risk of forfeiture lapsed.


ARTICLE 5
ADMINISTRATION


5.1    Compensation Committee is the Administrator. The Cash Plan shall be
administered by the Compensation Committee.




-3-

--------------------------------------------------------------------------------





5.2    Compensation Committee Authority. The Compensation Committee shall have
all discretion and authority necessary or appropriate to administer the Cash
Plan and to interpret the provisions of the Cash Plan, consistent with the
qualification of Performance-Based Cash Awards as "performance-based
compensation" under Section 162(m). Any determination, decision or action of the
Compensation Committee in connection with the construction, interpretation,
administration or application of the Cash Plan shall be final, conclusive, and
binding upon all persons, and shall be given the maximum deference permitted by
law.


5.3    Tax Withholding. The Company shall withhold all applicable taxes from any
payment, including any non-U.S., federal, state, and local taxes.


ARTICLE 6
GENERAL PROVISIONS


6.1    Right to Receive Payment. Each Cash Award that may become payable under
the Cash Plan shall be paid solely from the general assets of the Company or the
applicable Subsidiary. Nothing in the Cash Plan shall be construed to create a
trust or security interest, or to establish or evidence any Participant's claim
of any right other than as an unfunded, unsecured general creditor with respect
to any payment to which he or she may be entitled.


6.2    Termination of Employment. Unless otherwise provided in a Cash Award
Agreement, all unvested Cash Awards shall be forfeited upon a Participant's
termination of employment for any reason.


6.3    Nonassignability. A Participant shall have no right to assign or transfer
any interest under the Cash Plan.


6.4    No Effect on Employment; Coordination with Employment Agreements. The
establishment and subsequent operation of the Cash Plan, including eligibility
as a Participant, shall not be construed as conferring any legal or other rights
upon any Participant for the continuation of his or her employment for any
Performance Period or any other period. Employment with the Company is on an
at-will basis only. Except as may be provided in an employment contract with the
Participant, the Company expressly reserves the right, which may be exercised at
any time during a Performance Period or at any other time, to terminate any
individual's employment without Cause and without regard to the effect such
termination might have upon the Participant's receipt of a Cash Award under the
Cash Plan. In the event of any inconsistency between the terms of the Cash Plan
and the terms of any employment agreement between the Company and the
Participant (whether now in effect or later adopted or amended), the terms of
the Cash Plan shall prevail; further, whether and to the extent any
inconsistency exists shall be interpreted in the sole discretion of the
Compensation Committee.


6.5    Section 409A of the Code. The Cash Plan, including any future amendments
thereto which do not expressly amend this Section 6.5, is designed, and shall be
administered and operated, in the good faith determination of the Board or the
Compensation Committee, to comply with, or be exempt from, Section 409A of the
Code. Although the Company intends to administer the Cash Plan so that it
complies with the requirements of Section 409A of the Code, the Company does not
warrant that any Cash Award under the Cash Plan will in fact comply with
Section 409A of the Code or qualify for favorable tax treatment under any other
provision of federal, state, local or foreign law. The Company shall not be
liable to any Participant for any tax, interest or penalties the Participant
might owe as a result of its participation in the Cash Plan.


6.6    Savings Clause. The Cash Plan is intended to comply in all respects with
applicable laws and regulations. In case any one or more of the provisions of
the Cash Plan shall be held invalid, illegal or


-4-

--------------------------------------------------------------------------------





unenforceable in any respect under applicable law or regulation, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provision shall be deemed null and void; provided, however, to the
extent permissible by law, any provision which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit the
Cash Plan to be construed in compliance with all applicable laws so as to foster
the intent of the Cash Plan.


6.7    Non-Alienation of Benefits. Except to the extent set forth herein as to
the rights of the estates or beneficiaries of Employees to receive payments,
Cash Awards under the Cash Plan are non-assignable and non-transferable and are
not subject to anticipation, adjustment, alienation, encumbrance, garnishment,
attachment or levy of any kind.


ARTICLE 7
AMENDMENT AND TERMINATION


The Board or the Compensation Committee may amend or terminate the Cash Plan at
any time and for any reason.


* * * * *




-5-